This is an appeal from an interlocutory order denying motion to dismiss bill of complaint and holding the matter for final hearing.
The vice-chancellor was of the opinion that the allegations in the answer in lieu of plea were not sustained and with this conclusion we agree. *Page 451 
The point upon which the appellant relies for reversal in this court, that the oral assignment to the complainant below of some sixteen claims against the defendant was void because not in writing, has no legal merit. The fourth section of the Sales act (4 Comp. Stat. p. 4648), upon which reliance is placed, has no application since it applies only to the parties to a sale.
The order is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None.